Title: Enclosure: Thomas Jefferson’s List of Recommended Books, [ca. 4 October 1809]
From: Jefferson, Thomas
To: 


            History
            Diodorus Siculus.
            Justin
            Herodotus by Littlebury 2. v. 8vo
             Thucydides by Smith. 2. v. 4to
            [perhaps there may be an 8vo edition]
            Xenophon’s Hellenics.
             Xenophon’s Anabasis by Spelman. 2. v. 8vo
            Quintus Curtius by Digby. 2. v. 12mo
            Stanley’s lives of the Philosophers. 4to
            Anacharsis 5. v. 8vo
            Dionysius Halicarnasseus. by Spelman. fol.
            Polybius by Hampton. 2. v. 12mo
            Livy by several hands 6. v. 8vo
            Sallust by Gordon. 12mo
            Caesar by Bladen 8vo
            Plutarch’s lives by Langhorne. 6. v. 8vo
            Cornelius Nepos.
            Middleton’s life of Cicero. 3. v. 8vo
            Middleton’s miscellaneous works. 5. v. 8vo
            Tacitus by Gordon. 5. v. 12mo 
            Suetonius by Thompson. 8vo
             Gibbons’s Roman empire. 12. v. 8vo
             Millot’s Antient history 
            Kennet’s antiquities of Rome. 8vo
            Volney’s Lessons on history. 8vo
            Dictionnaire historique par l’Avocat. 4. v. 12mo
            Millot’s Modern history.
            Russel’s history of Modern Europe 5. v. 8vo
            Millot’s history of France.
            Voltaire’s Louis XIV. 12mo
            Robertson’s Charles V. 4. v. 8vo 
            King of Prussia’s works. 17. v. 8vo
            Voltaire’s life of Peter the great. 8vo 
            Tooke’s life of Catharine II. 2. v. 8vo
             Voltaire’s Charles XII. 12mo
            Kennet’s history of England. 3. v. fol.
            Rapin’s history of England. 12. v. 8vo
            Mrs MacCaulay’s history. 5. v. 8vo
            Ludlow’s Memoirs. 3. v. 8vo
            Fox’s history of James II. 8vo
            Belsham’s history histories. 7. v. 8vo
            Baxter’s history of England. 2. v. 12mo
             Plowden’s hist. of Ireland
             Buchanan’s history of Scotland. 2. v. 8vo
            Robertson’s history of Scotland. 2. v. 8vo
            
            Robertson’s hist. of America. 3. v. 8vo
            Gordon’s hist. of the Independce of America. 4. v. 8vo 
            A Ramsay’s hist. of the American revolution 2. v. 8vo
            A Mrs Warren’s hist. of the American revolution. 3. v. 8vo
            A Belknap’s hist. of N. Hampshire. 3. v. 8vo 
            A Hutchinson’s hist. of Massachusets. 2. v. 8vo 
            A Minot’s hist. of the insurrection of Mass. in 1786. 8vo
            A Williams’s history of Vermont. 8vo 
            Smith’s hist. of New York. 8vo 
            Smith’s hist. of New Jersey. 8vo
            A Proud’s hist. of Pensylvania. 2. v. 8vo
            A Findlay’s hist. of the Western insurrection. 1794. 
            A Burke’s hist. of Virginia. 3. v. 8vo 
            Hewitt’s hist. of S. Carolina. 2. v. 8vo 
            Mosheim’s Ecclesiastical history 6. v. 8vo 
            A Priestley’s Ecclesiastical history.
            Priestley’s hist. of the corruptions of Christianity 2. v. 8vo
            
            Natural Philosophy.
            Scientific Dialogues. 8. vols. in 16s by Joyce 
            Conversations in chemistry. 2. v. 12mo
            Nature displayed. 7. v. 12mo 
            Franklin’s Philosophical works. 4to
            Martin’s Philosophical grammar. 8vo
            Martin’s Philosophia Britannica. 3. v. 8vo
            Nicholson’s Introduction to Natural Philosophy 2. v. 8vo 
            Adams’s lectures in Natl & experimentl philosophy 5. v. 8vo 
            Adams’s Geometrical & Graphical essays. 2. v. 8vo
            Ferguson’s lectures on Mechanics 8vo
            Helsham’s lectures on Mechanics. 8vo
            Fontenelle’s Plurality of worlds. 12mo 
            Ferguson’s astronomy. 8vo 
            Pinkerton’s geometry geography. 2. v. 8vo 
            A Scott’s Universal gazetteer. 4. v. 8vo 
             Baker on the microscope. 8vo 
            Buffon’s Natural history.
            Turton’s Linnaeus. 7. v. 8vo
            A Barton’s elements of Botany. 2. v. 8vo 
            
             Agriculture.
            Dixon’s husbandry of the Antients. 2. v. 8vo
            Theatre d’Agriculture de De Serres. 2. v. 4to 
            Tull’s horse hoeing husbandry. 8vo
            Hale’s body of Husbandry. 4. v. 8vo
            Home’s Gentleman farmer 8vo
            Young’s Rural oeconomy. 8vo
            Young’s Farmer’s guide. 8vo
            Young’s course of Experimentl agriculture 3. v. 8vo 
            Young’s Travels. 2. v. 8vo 
            A Boardley’s essays on agriculture. 8vo 
            
            A The New England Dictionary of agriculture 8vo 
            A McMahon’s American gardener’s calendar 8vo
            Knight on Apple & Pear trees, cyder and perry. 12mo
            Combrun’s theory & practice of brewing. 8vo 
            page 2:
            General.
            Owen’s Dictionary of arts & sciences. 4. v. 8vo 
            A Dobson’s American Encyclopedia. 18. v. 4to 
            The Handmaid to the arts. 2. v. 8vo  
            A very general estimate of those not marked A. which may be bought in England.
            
              
                
                
                
                
                 £
                
                 s
                
                 d

              
              
                5.
                folios
                @
                31/6 sterl. =
                7
                –
                17
                –
                6
              
              
                7.
                4tos
                @
                20/
                7
                –
                0
                –
                0
              
              
                179.
                8vos
                @
                8/
                71
                –
                12
                –
                0
              
              
                91.
                12mos
                @
                4/
                18
                –
                4
                –
                0
              
              
                8.
                16s
                @
                3/
                1
                –
                4
                –
                0
              
              
                
                Cost in the shop there
                105
                –
                17
                –
                6
                = 476. D 40 c
              
            
            charges of importation to be added.
            They will cost from 50. to 100. pr cent more if bought in an American bookshop.
            Those marked A. which are American publications, & can only be bought here are
            
              
                18. 4tos Dobson’s
                }
                the prices of these are not known: but they will be dearer probably than books of the same size in Europe.
              
              
                31. 8vos
              
            
          